                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


JAMES SEIBEL,

      Plaintiff,

     v.                                                    Case No. 19-CV-643

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                 DECISION AND ORDER


       James Seibel seeks judicial review of the final decision of the Commissioner of the

Social Security Administration denying his claim for a period of disability and disability

insurance benefits under the Social Security Act, 42 U.S.C. § 405(g). For the reasons below,

the Commissioner’s decision is reversed and the case is remanded for further proceedings

consistent with this decision pursuant to 42 U.S.C. § 405(g), sentence four.

                                      BACKGROUND

       Seibel filed an application for a period of disability and disability insurance benefits

alleging disability beginning on May 15, 2015 due to Parkinson’s disease, anxiety, depression,

arthritis, and back/shoulder pain. (Tr. 209.) Seibel’s application was denied initially and upon

reconsideration. (Tr. 15.) Seibel filed a request for a hearing and a hearing was held before an

Administrative Law Judge (“ALJ”) on January 12, 2018. (Tr. 30–89.) Seibel testified at the

hearing, as did Lee Knutson, a vocational expert. (Id. at 30.)

       In a written decision issued May 24, 2018, the ALJ found that Seibel had the severe

impairments of Parkinson’s disease and left shoulder impingement. (Tr. 17.) The ALJ further
found that Seibel did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (the

“listings”). (Tr. 18–19.) The ALJ found Seibel had the residual functional capacity (“RFC”)

to perform light work but with the following limitations: frequently reach overhead with the

upper extremities; frequently handle and finger with the left upper extremity; never climb

ladders, ropes, or scaffolds; occasionally climb ramps or stairs; never work at unprotected

heights or around moving mechanical parts; and cannot work in an environment that would

result in exposure to extreme cold. (Tr. 19.)

       The ALJ found Seibel was capable of performing his past relevant work as a plant

manager, both as the job is generally performed and as Seibel actually performed it. (Tr. 23–

24.) As such, the ALJ found that Seibel was not disabled from his application date through

March 31, 2017, his date last insured. (Tr. 24.) The ALJ’s decision became the

Commissioner’s final decision when the Appeals Council denied Seibel’s request for review.

(Tr. 1–5.)

                                           DISCUSSION

       1.     Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not conclusive evidence; it

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal quotation and citation

omitted). Although a decision denying benefits need not discuss every piece of evidence,

remand is appropriate when an ALJ fails to provide adequate support for the conclusions

                                                2
drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the

evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.     Application to this Case

        Seibel argues the ALJ erred by failing to properly consider how his work-related stress

impacted his Parkinson’s disease, failing to properly evaluate the limitations related to his

psychotic disorder that arose secondary to his Parkinson’s disease, and employing the

incorrect legal standard when evaluating Seibel’s statements regarding his symptoms. (Pl.’s

Br. at 2, Docket # 12.) I will address each argument in turn.

              2.1     Consideration of Work-Related Stress

                      2.1.1 Medical Background

       Seibel began experiencing intermittent left arm tremors in early 2014, while he was

still working as a plant manager. (Tr. 302.) Seibel treated with Nurse Practitioner Kristine

Twomey in June 2014. (Id.) Upon physical examination, Twomey noted that Seibel exhibited

a very mild and very intermittent left upper extremity resting tremor and a slight slowness of

movement, known as bradykinesia. (Tr. 303.) Twomey concluded that there were no definite

                                               3
symptoms to suggest Parkinson’s disease and instructed Seibel to follow up in six months.

(Id.) In December 2014, Seibel reported to Twomey that his tremor was slightly worse and

while it was bothersome, it was not functionally limiting. (Tr. 297.) Thus, Twomey did not

recommend medication and advised Seibel to remain very physically active. (Id.)

       In May 2015, Seibel contacted Twomey’s office to report that his tremor was much

worse and that stress and extremes in temperature, particularly cold, worsened the tremor.

(Tr. 395.) Seibel saw his family practice physician, Dr. Deborah Ihde, on May 12, 2015. (Tr.

464.) Seibel asked Dr. Ihde to provide him with a letter requesting retirement because of his

“likely diagnosis of Parkinson’s.” (Id.) Dr. Idhe noted that while Seibel had not yet started

medication, he was contemplating starting because his tremor was becoming more

troublesome. (Id.) Dr. Idhe stated that Seibel “is hoping that retirement and lowering his stress

level will allow him to be more functional longer. A letter is done today for him in this regard.”

(Id.) Dr. Idhe’s letter, dated May 12, 2015, states as follows:

       Due to progressing medical conditions, Jim is seeking retirement. I do feel that
       spending more time focusing on his health will be beneficial for him and his
       condition. He has a Parkinson’s tremor and with facing a progressive condition
       it is advisable to lower as much stress in his environment as he is able.

(Tr. 382.) Seibel again saw Twomey in June 2015, at which time he stated that he wanted to

try medication. (Tr. 395.) Upon physical examination, Twomey noted that Seibel’s face was

slightly masked and he had a more continuous left upper extremity resting tremor. (Id.)

Twomey concluded that as Seibel’s tremor and other symptoms had worsened over the past

year, she believed he had idiopathic Parkinson’s disease. (Tr. 396.) Seibel was prescribed

amantadine and encouraged to remain physically active. (Id.) Despite his Parkinson’s

diagnosis, Seibel’s treating physical therapist noted in July 2015 that Seibel had “really no

limitations in his functional activity level.” (Tr. 392.)
                                                 4
       In August 2015, Seibel reported to Dr. Ihde that the amantadine made him feel dizzy

and unfocused (Tr. 411, 455.) He stated that he was managing and was not sure he wanted to

try further treatment. (Tr. 455.) Seibel saw Dr. Yasaman Kianirad in September 2015, seeking

a second opinion. (Tr. 411.) Dr. Kianirad observed a mild resting tremor and slight

bradykinesia of the left upper extremity. (Tr. 413.) Dr. Kianirad concluded that Seibel “most

likely had idiopathic Parkinson’s disease but given developing confusion in early stage of

PD.” (Tr. 414.) Seibel was prescribed Azilect. (Id.)

       Seibel underwent a consultative examination with Dr. Michael Madden in October

2015. (Tr. 500.) Seibel stated that while his Parkinson’s symptoms slowly worsened over the

previous year, he believed that his capabilities had not changed much except for some issues

with his left hand and left leg. (Tr. 501.) Seibel stated that he could still grasp and manipulate

objects, despite it being more difficult with his left hand; could walk without much issue,

except his left foot would occasionally drag; and had no difficulty standing in one spot for a

period of time. (Id.) Dr. Madden observed a continuous resting pill rolling macro tremor of

the left arm and hand. (Tr. 502.)

       In December 2015, Seibel sought an additional opinion from Dr. Tanya Simuni. (Tr.

513.) Dr. Simuni observed Seibel had a mildly masked face and a resting tremor of the left

hand while walking. (Tr. 515.) Dr. Simuni also concluded that Seibel had idiopathic

Parkinson’s disease and noted that Seibel reported modest benefit with Azilect and an ability

to maintain his activities of daily living. (Tr. 516.) After this initial visit, Dr. Simuni completed

a Parkinson’s disease medical source statement on January 26, 2016 in which she noted that

stress affected Seibel’s tremors (Tr. 507) and opined that Seibel was incapable of even a low

stress job because “stress in general regardless of level is bad for his symptoms” (Tr. 510).

                                                 5
       In April 2016, Seibel reported to Dr. Kianirad that the tremor did not interfere with

his daily activities (Tr. 631) and she observed a mild to moderate resting tremor in the left

upper extremity and slight bradykinesia of the left upper extremity (Tr. 633). Dr. Simuni

reported similar observations in July 2016. (Tr. 836–39.) Throughout the remainder of 2016

and 2017, Seibel’s medical records continued to show only a mild intermittent left upper

extremity resting tremor and minimal bradykinesia. (Tr. 842, 866, 880, 884.) By October

2016, Seibel’s treating nurse, Carolyn Taylor, CPN, noted there was “[c]lear objective

improvement” of his Parkinson’s disease on Sinemet (Tr. 843) and by February 2017, Taylor

noted that Seibel had only “minor functional disability” (Tr. 867, 881, 884).

                     2.1.2 Analysis

       Seibel’s case is a difficult one. There is no doubt that he has been diagnosed with

Parkinson’s, a progressive disease. However, during the relevant time period, Seibel was in

the early stages of Parkinson’s (Tr. 504) and the medical records consistently indicated that

Seibel’s tremor was mild and did not significantly interfere with his daily activities. Indeed,

his treating nurse stated on multiple occasions that Seibel had “clear objective improvement”

on Sinemet and that he had only minor functional disability. (Tr. 867, 881, 884.) Seibel

concedes that he has “relatively good physical functioning” (Pl.’s Reply Br. at 1, Docket #

16) and testified that his medication controlled his tremors (Tr. 50). However, Seibel argues

that this is only the case because he is not working. Seibel testified that if he went back to

work, he did not know “if [the tremors] would come back or not.” (Id.)

       Herein lies the crux of Seibel’s argument for remand. While the ALJ acknowledged

that Seibel stated his tremor worsens when he is under stress or exposed to extreme

temperatures (Tr. 20), the ALJ does not specifically analyze Seibel’s claim that work stress

                                              6
increases his tremor. This is somewhat strange because the ALJ does include a limitation in

the RFC to work environments that would not result in exposure to extreme cold. (Tr. 23.)

The ALJ states that this limitation is due to Parkinson’s disease. (Id.) Thus, it is unclear why

the ALJ credited one of Seibel’s alleged triggers for his tremors and ignored the other.

           Seibel cites to several cases in which the court found an ALJ erred by not considering

how work stress effected claimants with cardiac impairments. See, e.g., Mulvenna v. Sullivan,

796 F. Supp. 325, 334–36 (N.D. Ill. 1992); Mitchell v. Sullivan, 925 F.2d 247, 249–50 (8th Cir.

1991). While I agree this is an apt analogy, the cited cases presented a somewhat different

situation than Seibel’s. For example, in Mitchell, the claimant’s physician specifically stated

that he could not perform any job that required physical or mental stress, 925 F.2d at 250,

and in Mulvenna, the claimant’s treating physician specifically opined that based on the fact

he knew the claimant “quite well,” he felt the claimant was “at an increased risk of suffering

a cardiac event in the future if he is required to return to work,” 796 F. Supp. at 334. In

contrast, Seibel’s treating physician, Dr. Ihde, very vaguely stated that Seibel should spend

more time focusing on his health and that “it is advisable to lower as much stress in his

environment as he is able.” (Tr. 382.) While it seems generally accepted that stress can

aggravate tremors in people with Parkinson’s disease,1 nothing in Dr. Ihde’s opinion appears

specific to Seibel. Nor does she specify that Seibel should decrease work stress as opposed to

stress in general. Dr. Ihde’s “opinion,” to the extent it is accepted as such, seems to be merely

good advice to anyone suffering from Parkinson’s disease.

           This brings us to Dr. Simuni, who also opined that Seibel was incapable of even low

stress jobs simply because “stress in general” is bad for Parkinson’s symptoms. (Tr. 510.) The


1
    https://www.apdaparkinson.org/article/stress-anxiety-parkinsons-disease (last visited Apr. 8, 2020).
                                                        7
ALJ rejected Dr. Simuni’s opinion on the grounds that she had only a brief doctor/patient

relationship with Seibel prior to rendering her opinion and that her opinion was inconsistent

with the record evidence. (Tr. 23.) The ALJ is correct on both fronts. Dr. Simuni’s opinion is

indeed suspect. Not only did Dr. Simuni render this opinion after treating Seibel only once,

but her opinion as a whole is vastly inconsistent with not only the records from that visit, but

with the medical evidence as a whole. Again, the record indicates Seibel was in the early

stages of Parkinson’s disease and he had relatively good functioning. There is absolutely no

record support for the extreme limitations Dr. Simuni opines.

       Despite the fact that it is questionable whether Seibel is entitled to disability benefits

given the record, the case still requires remand because the record does support Seibel’s claim

that while he was working, the stress intensified his tremors. He testified that his left hand

would shake so badly that he could not hold a pen or hold his telephone. (Tr. 45–46, 218.)

Seibel reported to Twomey that stress was worsening his tremor, precipitating his May 2015

retirement. (Tr. 395.) Considering that the ALJ acknowledges Seibel’s statements regarding

stress and extreme temperature (especially cold) exacerbating his tremor (Tr. 20) and credits

the statement regarding cold with a corresponding limitation in the RFC (Tr. 23), the ALJ’s

silence as to how stress affects his tremor prevents me from following his reasoning. Did he

reject the statements about stress? And if so, why? If not, the ALJ should have also included

a limitation in the RFC to low-stress work. Had the ALJ not committed this oversight

(assuming jobs do exist with this additional limitation), Seibel’s case would likely have been

affirmed.

       And while Seibel does not raise this issue, the ALJ should also reconsider his finding

that Seibel can perform his past relevant work as a plant manager as he actually performed it.

                                               8
(Tr. 23.) Again, the ALJ found that Seibel cannot work in an environment that would result

in exposure to extreme cold. (Tr. 19.) Seibel testified that his plant did not have heat and he

was exposed to the “ice cold” during the course of his employment. (Tr. 58, 70, 78, 218.)

Perhaps the ALJ simply found that Seibel’s plant was not cold enough to be “extreme,” but

this is not clear from the evidence and the ALJ made no finding on alternative jobs he could

perform. (Tr. 23–24.)

               2.2      Consideration of Psychotic Disorder

       Although Seibel’s case is being remanded on other grounds, I will speak briefly on

Seibel’s remaining arguments to provide guidance to both the ALJ and the parties on remand.

Seibel argues the ALJ erred by failing to consider his psychotic disorder. (Pl.’s Br. at 20–23.)

Seibel sought sporadic mental health treatment throughout the relevant time period. As early

as October 2014, Seibel reported engaging in catastrophic thinking, specifically regarding

issues with his wife. (Tr. 318.) In August 2015, a physician’s assistant speculated that “it could

be possible” that his delusional/paranoid thoughts were “a manifestation of neuropsych

disorder before the PD motor symptoms manifested themselves.” (Tr. 452.) While Seibel

continued to experience “delusional jealousy” throughout the relevant time period, the

symptoms improved somewhat with medication (Tr. 610–11, 821) and his insight and

judgment were stable enough to consider the possibility that his thoughts about his wife were

delusional (Tr. 856). Further, his treating nurse questioned whether his delusional feelings

were actually “normal or more in the realm of paranoia/delusions.” (Tr. 843.)

       While Seibel points to testimony that the delusional thinking interfered with his ability

to keep up with his work (Tr. 62), he does not otherwise specify what limitations the psychotic

disorder caused that the ALJ failed to include in the RFC. Further, the ALJ did consider the

                                                9
fact that Seibel received counseling and took medication for his delusional thinking but found

that the evidence indicated the delusional thoughts were controlled by medication. (Tr. 23.) I

am not convinced that addressing the delusional thinking in the context of anxiety and

depression and not as an independent psychotic disorder (id.) affected the outcome. However,

because at least one treating provider, Dr. Michael Schrift, indicated that Seibel had a

“psychotic disorder due to Parkinson’s disease” (Tr. 610), the ALJ should consider whether

Seibel’s alleged psychotic disorder from Parkinson’s disease warrants additional limitations.

               2.3    Incorrect Legal Standard

       Finally, Seibel argues the ALJ applied the incorrect legal standard in addressing his

claims of disabling symptoms. It is worth noting that as a result of a line of cases from the

Northern District of Illinois following Minger v. Berryhill, 307 F. Supp. 3d 865 (N.D. Ill. 2018),

this same argument has been made frequently over the past year. However, while Minger

attacks a new template, the argument itself is not new. In Parker v. Astrue, 597 F.3d 920, 921

(7th Cir. 2010), the Seventh Circuit addressed the following template that was frequently

found in ALJ’s decisions:

       [A]fter considering the evidence of record, the undersigned finds that the
       claimant’s medically determinable impairments would reasonably be expected
       to produce the alleged symptoms, but that the claimant’s statements concerning
       the intensity, persistence and limiting effects of these symptoms are not entirely
       credible.

The Parker court noted that this is “meaningless boilerplate” because if something is “not

entirely credible,” it is unclear what weight the trier of fact gave to the evidence. Id. (emphasis

in original). Perhaps because of the Parker court’s criticism, the SSA tweaked its template. In

Bjornson v. Astrue, 671 F.3d 640, 645 (7th Cir. 2012), the court addressed the new offending

template, which reads as follows:

                                                10
       [A]fter considering the evidence of record, the undersigned finds that the
       claimant’s medically determinable impairments would reasonably be expected
       to produce the alleged symptoms, but that the claimant’s statements concerning
       the intensity, persistence and limiting effects of these symptoms are not entirely
       credible to the extent they are inconsistent with the above RFC assessment.

The Bjornson court said that this template was even worse than the previous template,

particularly because “the assessment of a claimant’s ability to work will often (and in the

present case) depend heavily on the credibility of her statements concerning the ‘intensity,

persistence and limiting effects’ of her symptoms, but the passage implies that ability to work

is determined first and is then used to determine the claimant’s credibility.” Id. The Seventh

Circuit admonished the SSA to “take a close look at the utility and intelligibility of its

‘templates.’” Id. at 646.

       However, the Seventh Circuit did not state that use of a template, in and of itself, is

cause for remand. If that were the case, few Social Security cases would be upheld. The

problem is not the boilerplate itself. The problem is when boilerplate “‘fails to inform us in a

meaningful, reviewable way of the specific evidence the ALJ considered in determining that

claimant’s complaints were not credible.’” Id. at 645 (citing Hardman v. Barnhart, 362 F.3d

676, 679 (10th Cir. 2004)). Thus, if the ALJ provided “sufficient reasons, grounded in

evidence in the record, to support her ultimate determination” despite the boilerplate, Murphy

v. Colvin, 759 F.3d 811, 816 (7th Cir. 2014) (citing Pepper v. Colvin, 712 F.3d 351, 367 (7th Cir.

2013)), remand is not required.

       In March 2016, a new Social Security Ruling went into effect regarding the evaluation

of symptoms in disability claims. SSR 16-3p. This Ruling superseded SSR 96-7p and the

Administration made clear it was eliminating the use of the term “credibility” from its sub-

regulatory policy. Id. The Administration stated that the evaluation of a claimant’s symptoms

                                               11
is based on the extent that the symptoms are consistent with the objective medical and other

evidence in the record. Id. After SSR 16-3p went into effect, a new template began cropping

up in the ALJ’s decisions and is found in Seibel’s case:

       After careful consideration of the evidence, the undersigned finds that the
       claimant’s medically determinable impairments could reasonably be expected
       to cause the alleged symptoms. However, the claimant’s statements concerning
       the intensity, persistent and limiting effects of these symptoms are not entirely
       consistent with the medical evidence and other evidence in the record for the
       reasons explained in this decision.

(Tr. 20.) What this new template does, in effect, is replace “not entirely credible” with “not

entirely consistent” to echo the Administration admonition to eliminate the use of the term

“credibility.”

       In Minger, the district court cited this current template as another example of the

“meaningless boilerplate” so often criticized by the Seventh Circuit. However, it went a step

further. The Minger court found that the template “doesn’t even match what the

Commissioner’s own regulations say the standard for evaluating allegations about symptoms

is: that the ALJ must determine whether those allegations ‘can reasonably be accepted as

consistent with the objective medical evidence and other evidence.’” 307 F. Supp. 3d at 871

(quoting 20 C.F.R. § 416.929(a)). The court found that this boilerplate actually created a

different, more rigorous standard than required by the regulation, namely, that “allegations

be ‘entirely consistent’ with the medical and other evidence.” Id. Other courts in this circuit

have followed suit. See, e.g., Whyte v. Saul, No. 18-CV-1274, 2019 WL 5541412, *5 (E.D. Wis.

Oct. 25, 2019); Justin H. v. Berryhill, No. 2:18CV383, 2019 WL 2417423, at *13 (N.D. Ind.

June 7, 2019).

       I am not convinced, however, that use of this boilerplate means the ALJ believes a

claimant’s statements must be entirely consistent with everything in the record in order to be
                                              12
accepted. It seems more likely this is the same “meaningless boilerplate” ALJs have used for

years with “not entirely consistent” substituted for “not entirely credible” in an attempt to

conform with SSR 16-3p. Plus, SSR 16-3p does task the ALJ with determining the level of

consistency between the claimant’s statements and the objective medical and other evidence.

SSR 16-3p (noting, for example, that when evaluating the statements from non-medical

sources, “The adjudicator will consider any personal observations of the individual in terms

of how consistent those observations are with the individual’s statements about his or her

symptoms as well as with all of the evidence in the file”). While this template clearly raises

the same issue the Seventh Circuit raised in Parker (i.e., exactly how consistent is not entirely

consistent?), this does not mean it is creating a more rigorous standard.

       To the extent Minger stands for the proposition that this template, in and of itself,

requires remand, I disagree. While Seibel states that he is “not challenging the use of

boilerplate as such,” (Pl.’s Br. at 25), he does not explain how this resulted in an erroneous

decision beyond simply criticizing use of the boilerplate. Plaintiffs would do better to forgo

challenging the boilerplate and instead focus on what the ALJ actually does in the decision.

                                       CONCLUSION

         I find that the ALJ erred in failing to consider how work stress impacts Seibel’s

tremors due to Parkinson’s disease. For this reason, the Commissioner’s decision is reversed

and the case is remanded for further proceedings.

                                           ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

                                               13
         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 8th day of April, 2020.

                                                  BY THE COURT

                                                  s/Nancy Joseph
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                             14
